    Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.2 Page 1 of 11




BRETT D. CRAGUN (#8683)
CRAGUN & CRAGUN
Mailing: PO Box 160234
Clearfield, UT 84016
Telephone (801) 513-2060
Fax (801) 513-2082
Brett@BrettCragun.com


                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH

 Robert P. Smith, individually and on behalf of all others              Civil Action No: 1:20-cv33-
 similarly situated;                                                    DB____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Knight Adjustment Bureau, and John Does 1-25,

                                       Defendant(s).


       Plaintiff Robert P. Smith (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, against Defendant Knight Adjustment Bureau (hereinafter “Defendant

Knight”), individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15


                                                                                                    1
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.3 Page 2 of 11




U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

this action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of consumers under §1692 et

seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                            PARTIES
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.4 Page 3 of 11




   7.       Plaintiff is a resident of the State of Utah, County of Davis, residing at 644 W Porter

LN, Centerville, UT 84014.

   8.       Defendant Knight is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 5525 S 900 E Ste 215, Salt Lake City,

UT 84117.

   9.       Upon information and belief, Defendant Knight is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.      Defendants is a "debt collector," as defined under the FDCPA under 15 U.S.C. §

1692a(6).

   11.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

   12.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.      The Class consists of:

            a. all individuals with addresses in the state of Utah;

            b. to whom Defendant Knight sent a collection letter attempting to collect a

               consumer debt;

            c. that including threatening and harassing language;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.5 Page 4 of 11




   14.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   15.      Excluded from the Plaintiff Classes are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Classes, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. § l692e and §1692f and §1692d.

   17.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   18.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

               that the Plaintiff Classes defined above are so numerous that joinder of all

               members would be impractical.
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.6 Page 5 of 11




          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Classes and those questions predominance over

              any questions or issues involving only individual class members. The principal

              issue is whether the Defendants' written communications to consumers, in the

              forms attached as Exhibit A violate 15 U.S.C. § l692e and §1692f and §1692d.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

              the Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

              class members insofar as Plaintiffs have no interests that are adverse to the absent

              class members. The Plaintiffs are committed to vigorously litigating this matter.

              Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiffs nor his counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.7 Page 6 of 11




Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).



                                   FACTUAL ALLEGATIONS

   21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.     Some time prior to January 24, 2020, an obligation was allegedly incurred to

Mountain America CU Financial.

   23.     The Mountain America CU Financial obligation arose out of transactions in which

money, property, insurance or services, which are the subject of the transaction, are primarily

for personal, family or household purposes, specifically Mountain America CU Financial lends

money for personal and household goods.

   24.     The alleged Mountain America CU Financial obligation is a "debt" as defined by 15

U.S.C.§ 1692a(5).

   25.     Mountain America CU Financial is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   26.     Mountain America CU Financial contracted with the Defendant Knight to collect the

alleged debt.

   27.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.8 Page 7 of 11




                          Violation I – January 24, 2020 Collection Letter

   28.     On or about January 24, 2020, Defendant Johnson Mark sent the Plaintiff a collection

letter (the “Letter”) regarding the alleged debt owed to Credit One Bank, N.A. See Exhibit A.

   29.     The Letter states:

           “You obviously do not realize that our mode of collection is determined by your

   attitude and response toward this debt.

           In our previous communication, we have asked for your cooperation which we have

   not received.

           If we do not hear from you immediately, we will notify our client that we feel your

   account is not collectable through our normal procedures.

           We strongly urge you to contact our office.”

   30.     Defendant’s initial statement is harassing and deceptive because Defendant states

that it is obvious that Plaintiff does not realize that Defendant’s mode of collection is determined

by attitude and response towards the debt, when they have no way of knowing what Plaintiff

realizes and does not realize, nor do they know what Plaintiff’s attitude and response to the debt

may possibly be.

   31.     Defendant’s statement is intended to harass and threaten the Plaintiff by implying

that Plaintiff’s attitude and response are responsible for Defendant’s mode of collection.

   32.     Moreover, Defendant demands an immediate response and if no response is received,

Defendant will notify their client that the account is not collectible through “normal procedures.”

   33.     The implication is that Defendant will use procedures that are not “normal” to collect

the debt, and such an ominous threat is deceptive and harassing to the Plaintiff.
  Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.9 Page 8 of 11




     34.      As a result of Defendant's deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                                  COUNT I
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692d et seq.



     35.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     36.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692d.

     37.      Pursuant to 15 U.S.C. §1692d, a debt collector may not engage in any conduct the

  natural consequence of which is to harass, oppress, or abuse any person with the collection of

  the debt.

     38.      Defendant violated said section by harassing and oppressing Plaintiff in threatening

  terms by demanding an immediate response, and threatening to use Procedures other than

  “normal procedures” to collect the debt.

     39.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692d et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     40.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.10 Page 9 of 11




    41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    43.     Defendant violated said section

            a.      by making a false and misleading representation in violation of §1692e(10);

            b.      by falsely representing the character, amount of legal status of the debt in

    violation of §1692e(2)(A);

            c.      my making the threat to take any action that cannot legally be taken or that is

    not intended to be taken in violation of §1692e(5).

    44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                COUNT III
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                               §1692f et seq.

    45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    47.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

    48.     Defendant violated this section by falsely threatening and harassing Plaintiff with the

letter containing false threats.
Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.11 Page 10 of 11




    49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.




                              DEMAND FOR TRIAL BY JURY

    50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
  Case 1:20-cv-00033-DB Document 2 Filed 03/16/20 PageID.12 Page 11 of 11




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Robert P. Smith, individually and on behalf of all others similarly

situated, demands judgment from Defendants Knight, as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Brett Cragun, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


   Dated: March 16, 2020                                    Respectfully Submitted,


                                                            /s/ Brett Cragun
                                                            Brett D. Cragun (Utah Bar No. 8683)
                                                            Cragun & Cragun
                                                            Po box 160234
                                                            Clearfield, UT, 84016
                                                            Ph: 801-450-3267
                                                            Brett@Brettcragun.com
                                                            Counsel for Plaintiff
